      Scott Jordan (SBN: 244858)
  1
      JORDAN LAW OFFICE
  2   18 Crow Canyon Court, Ste. 280
      San Ramon, CA 94583
  3   Tel: (925) 913 -0275
      Email: sjordan@sjordanlaw.com
  4
  5   Attorney for Debtor

  6
                                UNITED STATES BANKRUPTCY COURT
  7
                                NORTHERN DISTRICT OF CALIFORNIA
  8
  9
      In re DAOVD AHMAD PLANTE,                          BK Case No.: 19-42576
 10
 11                                                      Chapter 13
                    Debtor.
 12
 13
 14
 15          DECLARATION OF DEBTOR IN SUPPORT OF OBJECTION TO CLAIM

 16          I, Daovd Ahmad Plante, declare that:

 17          1. I am the Debtor in the above captioned Chapter 13 bankruptcy case.

 18          2. I have read and understand the claim by John Doe for $1,000,000.00.

 19          3. I deny each and every factual allegation made by John Doe.

 20          4. I deny that the Claimant has been injured as a result of any encounters between myself

 21   and the Claimant.

 22          5. I deny that the Claimant has suffered damages in any amount and that the Claimant

 23   has not provided me, my attorney or the Court any documentation showing his alleged damages.
             I declare under penalty of perjury that the above is true and correct.
 24
 25
 26   Dated: March 3, 2020                  /s/Daovd Ahmad Saidy
                                            Debtor
 27
 28




Case: 19-42576    Doc# 26-1      Filed: 03/03/20     Entered: 03/03/20 15:10:56       Page 1 of
                                             1
